Indictment for manufacturing or distilling prohibited liquors or beverages.
There was evidence which, if believed by the jury beyond a reasonable doubt, authorized a conviction under the indictment, and hence the affirmative charge was properly refused to the defendant.
The other charges, besides possessing other vices, were argumentative, and properly refused. In the charges given for defendant the defendant had the law of the case stated for him fully and fairly. Considering the court's oral charge as a whole, we find nothing in it of which defendant can complain. If the court went a little further in stressing the duty of the jurors to arrive at the truth, and anchor their verdict in that truth, regardless of the consequences to the state or the defendant, and regardless of the punishment that the law inflicts in the event of a conviction in such cases, that was not necessary, yet the court said nothing that was unauthorized by law.
The record has been carefully examined, and no error appears.
Affirmed.